NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet this opinion is binding only on the
        parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0704-15T2

MOHAMMED ABDUL AHAD,

        Plaintiff-Appellant,

v.

GAUSULAZAM MINI MARKET, LLC,
and KAUSER AHAMMED,

     Defendants-Respondents.
—————————————————————————————————

              Submitted February 2, 2017 – Decided May 3, 2017

              Before Judges Lihotz and Hoffman.

              On appeal from Superior Court of New Jersey,
              Law Division, Passaic County, Docket No. DC-
              013371-14.

              Mohammed Abdul Ahad, appellant pro se (Gary
              R. Matano, on the brief).

              David E. Tider, attorney for respondents.

PER CURIAM

        Plaintiff Mohammed Abdul Ahad appeals from the August 28,

2015 Special Civil Part order denying his motion for a new trial

in his case against defendants Kauser Ahammed and Gausulazam Mini

Market, LLC.         In the same order, the court denied plaintiff's
request to vacate the $15,000 judgment entered against him on

defendants' counterclaim.   Because plaintiff has failed to provide

us with important parts of the record — including the judgment

entered after trial, the lease central to his main argument on

appeal, and the transcript of oral argument on the motion under

review1 — we dismiss his appeal.

                                 I.

     This case concerns the purchase of a grocery store business

in Patterson by plaintiff from defendants.     Plaintiff first gave

defendants a $5,000 check, dated November 14, 2014, toward the

purchase of the business.    This check cleared.    On November 27,

2014, the parties entered into a written contract, which set forth

a total purchase price of $25,000.    The contract provided for an

initial payment of $15,000, and $10,000 before the end of February

2015.   The parties also agreed defendants would transfer the lease

for the premises to plaintiff on or before December 1, 2014, or

else defendants would return the $15,000.

     Defendants had a lease for the premises dated August 1, 2012.

It was for a term of ten years and required a monthly rent of

$1,500. The lease did not allow its assignment without the written

consent of the landlord.



1  In addition, plaintiff's appendix contained pages out of order
and lacked an accurate table of contents. See R. 2:6(b)(c).
                            2                             A-0704-15T2
     Plaintiff   gave    defendants   another   $5,000   check,     dated

November 29, 2014, toward the purchase.     This check also cleared.

Plaintiff also gave the landlord a $6,500 check, listing the

address of defendants' business.      At trial, plaintiff testified

he gave the landlord the $6,500 check as a loan, not a rental

payment. On December 9, 2014, plaintiff received a lease agreement

from the landlord.      He claims he provides this agreement in his

appendix, but the lease he provides is dated March 13, 2015, the

day after the trial in this case.

     On December 17, 2014, defendants attempted to deposit two

checks from plaintiff – one for $10,000, dated February 20, 2014,

and another for $2,000, dated November 29, 2014 – but neither of

them cleared because plaintiff had stopped payment on both checks.

On December 24, 2014, defendants attempted to deposit a $3,000

check, dated December 20, 2014, but it also failed to clear because

plaintiff had also stopped payment on that check.

     On December 15, 2014, plaintiff filed his complaint, stating:

          I made a contract to buy a store from
          Gausulazam Mini Market LLC.     I have deposit
          money and I was to try out the store for
          several days to try and determine whether the
          store sold $1,200 per day to $2,000 per day
          like the seller told me. The store did not
          make more than $150 per day and I told the
          seller that I did not want the store and would
          not be taking the lease and I wanted the seller
          to return my deposit of $15,000.00.         The
          seller did not return my money.

                              3                                   A-0704-15T2
Plaintiff demanded $15,000 plus $68 for costs of suit. On December

26,   2014,   defendants   filed   their   answer,   along   with     their

counterclaim seeking the remaining $15,000 due under the parties'

contract.

      On February 11, 2015, plaintiff filed a motion to amend his

complaint.     Plaintiff's amended complaint stated, in pertinent

part, "[T]he landlord asking more money than seller told me."

      The case proceeded to trial on March 12, 2015.          The court

found plaintiff was not credible when he claimed he loaned the

landlord $6,500.    After finding the late delivery of the lease on

December 9, 2014, was "de minimis," the court concluded plaintiff

did not have a "bona fide case" and therefore dismissed his

complaint.     The court also concluded plaintiff owed defendants

$15,000, pursuant to the parties' contract, and entered a judgment

against plaintiff in that amount.

      On April 23, 2015, plaintiff filed a motion for a new trial

and to vacate the judgment against him. Plaintiff does not provide

the transcript of the court's subsequent oral argument on the

motion.     The trial court denied the motion on August 28, 2015.

This appeal followed.

                                   II.

      Rule 2:6-1(a)(1) requires an appellant's appendix include

"such . . . parts of the record . . . as are essential to the

                              4                                     A-0704-15T2
proper consideration of the issues, including such parts as the

appellant should reasonably assume will be relied upon by the

respondent."   Rule 2:5-4 requires an appellant to provide us with

"the stenographic transcript of the proceedings."   Here, plaintiff

claims the trial court erred in entering the August 28, 2015 order;

however, he has not provided us with the lease he received on

December 9, 2015, thereby preventing meaningful review of the

trial court's decision.   We cannot review whether the December 9,

2015 lease was materially different from defendants' original

lease without a certified copy of this lease.       Plaintiff also

fails to provide us with the transcript of the oral argument for

the motion under review. This transcript is necessary to determine

what arguments plaintiff preserved for appeal.

     When procedural deficiencies prevent meaningful appellate

review, dismissal is appropriate.   In re Zakhari, 330 N.J. Super.
493, 495 (App. Div. 2000); Cherry Hill Dodge, Inc. v. Chrysler

Credit Corp., 194 N.J. Super. 282, 283-84 (App. Div. 1984).

Because plaintiff failed to provide the requisite documents to

inform our appellate review, we dismiss the appeal.

     Dismissed.




                            5                               A-0704-15T2